             Case 3:18-cv-06582-WHA Document 77-40 Filed 01/04/19 Page 1 of 6



        1   DARIN W. SNYDER (S.B. #136003)
            dsnyder@omm.com
        2   MICHAEL F. TUBACH (S.B. #145955)
            mtubach@omm.com
        3   DAVID R. EBERHART (S.B. #195474)
            deberhart@omm.com
        4   O’MELVENY & MYERS LLP
            Two Embarcadero Center
        5   28th Floor
            San Francisco, California 94111-3823
        6   Telephone:    +1 415 984 8700
            Facsimile:    +1 415 984 8701
        7
            Attorneys for Defendant
        8   JHL BIOTECH, INC.
        9
                                       UNITED STATES DISTRICT COURT
       10
                                      NORTHERN DISTRICT OF CALIFORNIA
       11
                                               SAN FRANCISCO
       12

       13
            GENENTECH, INC.,                            Case No. 3:18-cv-06582-WHA
       14
                                 Plaintiff,             DECLARATION OF PETER PANG IN
       15                                               SUPPORT OF DEFENDANT JHL
                   v.                                   BIOTECH, INC.’S OPPOSITION TO
       16                                               PLAINTIFF’S MOTION FOR
            JHL BIOTECH, INC., XANTHE LAM, an           PRELIMINARY INJUNCTION
       17   individual, ALLEN LAM, an individual,
            JAMES QUACH, an individual, RACHO           Date:    February 14, 2019
       18   JORDANOV, an individual, ROSE LIN, an       Time:    8:00 a.m.
            individual, JOHN CHAN, an individual, and   Dept:    Courtroom 12, 19th Floor
       19   DOES 1-50,                                  Judge:   Hon. William H. Alsup

       20                        Defendants.            Complaint Filed: October 29, 2018
                                                        Trial Date: Not Set
       21

       22

       23

       24          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED.

       25

       26

       27

       28

                                                                              PANG DECLARATION
                                                                  ISO JHL OPPOSITION TO PI MOTION
                                                                              3:18-cv-06582-WHA
HIGHLY CONFIDENTIAL
             Case 3:18-cv-06582-WHA Document 77-40 Filed 01/04/19 Page 2 of 6



        1          I, Peter Pang, hereby declare and state:

        2          1.      I am currently the General Manager of the Wuhan facility and the EVP Corporate

        3   Regulatory Affairs at JHL Biotech Inc. (“JHL”). I have been employed at JHL Biotech Inc.

        4   (“JHL”) since 2014. My responsibilities include global regulatory strategy, interactions with

        5   regulatory advisory committees and agencies, and operations of the commercial scale biologics

        6   manufacturing facility in Wuhan, China. I am also the Project Lead for JHL’s biosimilar drug

        7   product related to Rituxan® (JHL1101).

        8          2.      I am generally familiar with JHL’s current test procedures and validation protocols

        9   to test and ensure the stability, potency, purity, identity, and quality of its biosimilar drug product

       10   related to Rituxan® (JHL1101).

       11          3.      I have personal knowledge of the matters set forth below and, if called as a

       12   witness, could and would competently testify under oath to the same.

       13          4.      Based on my current role at JHL, I am generally familiar with how JHL addresses

       14   the subject matter listed in the attached Appendix A, and can identify the current controlling JHL

       15   documents corresponding to such subject matter. To the extent necessary, I spoke with other JHL

       16   employees knowledgeable about the subjects to confirm the appropriate controlling JHL

       17   document.

       18          5.      The summary chart attached at Appendix A identifies all current controlling JHL

       19   documents that cover the subject matter for each listed category, along with details for each such

       20   JHL document describing (i) the person(s) who were involved in creating and/or approving the

       21   document (as described in the document), (ii) the effective date of the current version; and (iii)

       22   the revision history for each document.

       23          6.      Attached as Appendix B is a list of Exhibits that I am submitting with this

       24   declaration.

       25

       26

       27

       28
                                                                                           PANG DECLARATION
                                                               1               ISO JHL OPPOSITION TO PI MOTION
                                                                                              3:18-CV-06582-WHA
HIGHLY CONFIDENTIAL
            Case 3:18-cv-06582-WHA Document 77-40 Filed 01/04/19 Page 3 of 6




HIGHLY CO
                             Case 3:18-cv-06582-WHA Document 77-40 Filed 01/04/19 Page 4 of 6



                                                        APPENDIX A
                                                  Declaration of Peter Pang
                                             (Current Controlling JHL Documents)

     #          Subject Matter            Current Controlling                                   Revision lfistory
                                           JHL Document




                                                                1



HIGHLY CONFIDENTIAL
                             Case 3:18-cv-06582-WHA Document 77-40 Filed 01/04/19 Page 5 of 6



     #          Subject Matter            Current Controllin~           Created/          Effective   Revision lfistory
                                           JHL Document                        B            Date




                                                                2



HIGHLY CONFIDENTIAL
             Case 3:18-cv-06582-WHA Document 77-40 Filed 01/04/19 Page 6 of 6



                                       APPENDIXB
                                  Declaration of Pete r Pang
                                      (List of Exhibits)

         Exhibit
                                             Des cription
          No.
            1.
            2.

            3.
            4.
            5.




HIGHLY CONFIDENTIAL
